Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                  IN AND FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) DAVID CHRISTOPHER CORNELIUS,

          Plaintiff,

   v.                                               Case No. 21-cv-00057-GKF-JFJ

    (1) WYNDHAM HOTEL & RESORTS,
        INC.;
    (2) MICROTEL INNS & SUITES
        FRANCHISING, INC.;
    (3) ROUTE 71 HOSPITALITY
        MANAGEMENT, LLC; and
    (4) SC PETROLEUM, LLC,
                                                                    JURY TRIAL DEMANDED
          Defendants.                                             ATTORNEY LIEN CLAIMED


                                           COMPLAINT

         COMES NOW the Plaintiff, David Christopher Cornelius, for his causes of action against

  the Defendants, Wyndham Hotels & Resorts, Inc.; Microtel Inns & Suites Franchising, Inc.; Route

  71 Hospitality Management, LLC; and SC Petroleum, LLC, alleges and states as follows:

                                     I. Preliminary Statement

         1.      This is an action for breach of contract, negligence, intentional infliction of

  emotional distress, and discrimination because of disability arising under the Americans with

  Disabilities Act of 1990, as amended by the ADA Amendments Act of 2008, 42 U.S.C. § 12181

  et seq. (“ADA”).

         2.      Plaintiff claims that during his stay at the Defendants’ hotel, the Defendants took

  adverse actions against him, including differential and abusive treatment which resulted in his

  eviction from their hotel with police back-up, and which was motivated by Plaintiff’s physical and




                                            Page 1 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 2 of 10




  mental disability and his legally recognized need for his service animal to remain with him due to

  his disability.

          3.        Plaintiff seeks monetary damages and injunctive relief requiring Defendants to

  correct its violations of Plaintiff’s rights, prohibiting Defendants from continuing their misconduct

  in violation of the ADA, and from engaging in similar conduct in the future. Plaintiff seeks

  attorney’s fees and court costs pursuant to 42 U.S.C. § 12205.

                                        II. Jurisdiction & Venue

          4.        Plaintiff re-alleges and incorporates by reference paragraphs 1 through 3, as though

  fully set forth herein.

          5.        This Court has jurisdiction to hear and decide Plaintiff’s ADA claims pursuant to

  42 U.S.C. §§ 12188-89, as Plaintiff’s claims arise under and are based upon violations of Title III

  of the ADA, 42 U.S.C. § 12182, et seq.

          6.        This Court is vested with original jurisdiction of these claims pursuant to over 28

  U.S.C. §§ 1331 and 1343.

          7.        Plaintiff’s claim under the ADA is authorized by 42 U.S.C. § 12117(a), §12188 and

  § 204(a) of the Civil Rights Act of 1964, 42 U.S.C. § 2000a-3(a).

          8.        This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

  to 28 U.S.C. § 1367, since the claims form part of the same case or controversy arising under

  federal law.

          9.        Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and/or

  § 1391(b)(2), in that, as described herein, several of the Defendants reside in this judicial district

  pursuant to § 1391(c)(2) and (d) and this Court has personal jurisdiction over all of the Defendants,




                                               Page 2 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 3 of 10




  and because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

  in this judicial district.

                                              III. Parties

          10.      Plaintiff re-alleges and incorporates by reference paragraphs 1 through 9, as though

  fully set forth herein.

          11.      Plaintiff is a resident of Tulsa County, State of Oklahoma. At all relevant times

  herein, Plaintiff had a disability within the meaning of the ADA.

          12.      Defendant, Wyndham Hotels & Resorts, Inc., is a foreign corporation authorized to

  do business in the State of Oklahoma and conducting business in the State and in this judicial

  district.

          13.      Defendant, Microtel Innes & Suites Franchising, Inc., is a foreign corporation

  authorized to do business in the State of Oklahoma and conducting business in the State and in this

  judicial district.

          14.      Defendant, Route 71 Hospitality Management, LLC, is a foreign limited liability

  company headquartered and principally located in the State of Arkansas with substantial contacts

  in this judicial district.

          15.      Defendant, SC Petroleum, LLC, is a foreign limited liability company

  headquartered and principally located in the State of Arkansas with substantial contacts in this

  judicial district.

                                       IV.    Factual Allegations

          16.      Plaintiff re-alleges and incorporates by reference paragraphs 1 through 15, as

  though fully set forth herein.




                                              Page 3 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 4 of 10




         17.     Plaintiff is a 100% disabled Vietnam War era veteran of the United States Navy.

  Plaintiff is severely hearing impaired because of his military service-related disability stemming

  from his career in the United States Navy.

         18.     As a result of his disability, Plaintiff relies on the support of his service animal – a

  service dog named Julianna – to assist Plaintiff during the normal course of his daily activities.

         19.     Without the assistance of his service animal, Julianna, Plaintiff would not know,

  among other things, when or if his phone rings, when or if someone knocks at his door, or, if an

  emergency develops.

         20.     Because of Plaintiff’s needs, Julianna travels everywhere with Plaintiff.

         21.     On or around February 13, 2019, Plaintiff, Plaintiff’s wife, and Julianna, traveled

  from Tulsa, Oklahoma to Bentonville, Arkansas, so that Plaintiff’s wife could be with a friend who

  had gone into labor.

         22.     While Plaintiff’s wife stayed at the hospital with her friend, Plaintiff checked into

  Room 214 at the Microtel by Wyndham (the “Hotel”) located at 911 Southeast Walton Blvd,

  Bentonville, Arkansas.

         23.     The Hotel’s corporate policy specifically held-out to the public, and those renting

  rooms in the Hotel, that “ADA defined service animals are welcome at this hotel.”

         24.     Despite its corporate policy and the requirements under the ADA, Plaintiff was

  evicted from his room by Hotel staff because of the presence of Plaintiff’s ADA-defined service

  animal, Julianna.

         25.     At 3:00 A.M. on February 13, 2019, after Plaintiff and Julianna had gone to bed,

  Hotel staff contacted the police to complain that Plaintiff had a dog in his room. Hotel staff told

  police that Hotel rules “state that there are no animals allowed regardless.” The police noted that




                                               Page 4 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 5 of 10




  Julianna was Plaintiff’s service animal and was not causing any issues. Nonetheless, Plaintiff was

  forced to leave the Hotel and spend the winter night in his car with Juliana. Temperatures dropped

  below freezing to 29º F on February 13, 2019 in Bentonville.

         26.     Defendants are vicariously liable for the negligence of its employees, agents and/or

  contractors pursuant to the legal doctrine of respondeat superior.

         27.     Because of the ejection and Defendants’ intentional disregard and violation of the

  law, and Plaintiff’s need to be accompanied by his service dog, Plaintiff has been unable to return

  to the Hotel (or any other Microtel by Wyndham).

         28.     As a direct and proximate result of Defendants’ actions alleged herein, Plaintiff

  suffered physical pain and suffering, mental and emotional distress, anxiety, and embarrassment,

  and other actual damages, all of which are in excess of seventy-five thousand dollars ($75,000.00).

                                      V.      Causes of Action

                First Cause of Action – Violation of the ADA (42 U.S.C. 12182(a))

         29.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 28, as

  though fully set forth herein.

         30.     Under the ADA, and, in particular, 42 U.S.C.A. § 12102(1)(A), Plaintiff is a

  disabled person.

         31.     Under 42 U.S.C.A. § 12181(7)(B), the Hotel owned and operated by Defendants is

  a public accommodation.

         32.     Under 42 U.S.C.A. § 12182(a) and (b)(1)(A)(i), Defendant committed an illegal

  discriminatory act by ejecting Plaintiff from the Hotel because he was accompanied by his service

  dog.




                                             Page 5 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 6 of 10




          33.       42 U.S.C.A. § 12186(b) authorizes the Attorney General of the United States to

  issue regulations to implement the ADA. Under that authority, the Attorney General of the United

  States issued 28 C.F.R. 36.505 which provides that attorney’s fees can be awarded to a Plaintiff

  for enforcing the ADA. Plaintiff has incurred and will incur attorney’s fees in filing this action to

  enforce his rights under the ADA.

          34.       Further, under 28 C.F.R. §§ 36.105 and 36.302(c)(7), a service animal, like

  Plaintiff’s dog, Julianna, must be permitted to accompany a disabled person, such as Plaintiff, into

  a public accommodation such as the Hotel.

          35.       Under 42 U.S.C.A. § 12188(a)(1) and (2), the court may grant injunctive relief for

  the violation by a public accommodation of the ADA.

          36.       In acting as alleged in this Complaint, Defendants interfered with Plaintiff’s attempt

  to exercise his rights under the ADA to have a service dog.

          37.       As a result of that action, Plaintiff was unable to exercise his rights and Plaintiff

  suffered financial hardship, physical pain and suffering, mental and emotional distress, anxiety,

  and embarrassment, all of which are in excess of seventy-five thousand dollars ($75,000.00).

          38.       Under 42 U.S.C.A. § 12203(b), Defendant is liable to Plaintiff for all of his

  damages, and for all the attorney’s fees that Plaintiff has incurred and will incur in the prosecution

  of this action.

                              Second Cause of Action – Breach of Contract

          39.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 38, as

  though fully set forth herein.




                                                Page 6 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 7 of 10




         40.     Plaintiff entered into a contract with Defendants for the rental of a room at the Hotel

  Under the terms of the contract, and in exchange for valuable consideration, the Hotel promised

  that “ADA defined service animals are welcome at this hotel.”

         41.     Additionally, Plaintiff paid for a full night’s use of Room 214 at the Hotel.

         42.     By evicting Plaintiff prior to the expiration of the full night because of Plaintiff’s

  service animal, Defendants breached their contract with Plaintiff.

         43.     As a direct result of Defendants’ breach of contract, Plaintiff has suffered financial

  hardship and personal injuries, including mental, emotional and physical pain and suffering and

  other actual damages in excess of seventy-five thousand dollars ($75,000.00).

                                   Third Cause of Action - Negligence

         44.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 43, as

  though fully set forth herein.

         45.     Defendants, as well as their employees, agents and/or contractors owed a duty to

  Plaintiff to observe his rights to reasonable accommodation and use of a service animal.

         46.     Defendants, as well as their employees, agents and/or contractors, failed to exercise

  ordinary, reasonable and proper care in providing reasonable accommodations to Plaintiff and

  allow Plaintiff the use of his service animal.

         47.     The injuries sustained by Plaintiff were a direct and proximate result of Defendants’

  breach of duties owed.

         48.     Defendants are vicariously liable for the negligence of its employees, agents and/or

  contractors pursuant to the legal doctrine of respondeat superior.




                                              Page 7 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 8 of 10




          49.       As a proximate result of Defendants’ failures, Plaintiff has sustained personal

  injuries, including mental, emotional and physical pain and suffering and other actual damages in

  excess of seventy-five thousand dollars ($75,000.00).

                Fourth Cause of Action – Intentional Infliction of Emotional Distress

          50.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 49, as

  though fully set forth herein.

          51.       Defendants’ actions in the setting in which they occurred were so extreme and

  outrageous as to go beyond all possible bounds of decency and would be considered atrocious and

  utterly intolerable in a civilized society.

          52.       Defendants intentionally and/or recklessly caused severe emotional distress to the

  Plaintiff beyond that which a reasonable person could be expected to endure.

          53.       Defendants are vicariously liable for the acts of their employees, agent, or

  contractors which were done in the course and scope of their employment and in furtherance of

  her job duties.

          54.       As a result of Defendants’ actions, Plaintiff has sustained personal injuries,

  including mental, emotional and physical pain and suffering and other actual damages in excess

  of seventy-five thousand dollars ($75,000.00).

                               Fifth Cause of Action – Punitive Damages

          55.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 54, as

  though fully set forth herein.

          56.       The intentional, wanton and reckless conduct of Defendants in disregard of the

  health and well-being of Plaintiff and others is, and was, conducted with full knowledge, in that

  Defendants knew, or should have known, of the severe adverse consequences of their actions to




                                                Page 8 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 9 of 10




  the Plaintiff and others. That such actions and/or inactions were not only detrimental to Plaintiff

  but the public in general.

         57.     Defendants’ conduct was directly, specifically, and intentionally injured the

  Plaintiff and their actions are contrary to acceptable norms of conduct and in contravention of

  public policy thus subjecting Defendants herein to the imposition of exemplary and punitive

  damages in excess of seventy-five thousand dollars ($75,000.00).

         WHEREFORE, based on the foregoing, Plaintiff prays this Court grant him the relief

  sought, including, but not limited to, injunctive relief enjoining Defendants, and Defendants’

  agents, servants, and employees, and all persons acting under, in concert with, or for Defendants

  from making any discrimination, distinction, or restriction in providing full and equal

  accommodations, advantages, facilities, and services in Defendants’ business establishment, and

  particularly to be enjoined from doing so as to disabled persons accompanied by service dogs,

  actual damages in excess of Seventy-Five Thousand Dollars ($75,000.00), with interest accruing

  from the date of filing suit, punitive damages in excess of Seventy-Five Thousand Dollars

  ($75,000.00), reasonable attorney fees, costs and all other relief deemed appropriate by this Court.




                                             Page 9 of 10
Case 4:21-cv-00057-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/12/21 Page 10 of 10




                                      Respectfully submitted,


                                      SMOLEN | LAW, PLLC


                                      /s/Donald E. Smolen, II
                                      Donald E. Smolen, II, OBA #19944
                                      Laura L. Hamilton, OBA #22619
                                      Lawrence R. Murphy, OBA #17681
                                      Dustin J. Vanderhoof, OBA #21388
                                      611 S. Detroit Ave.
                                      Tulsa, OK 74120
                                      P: (918) 777-4LAW (4529)
                                      F: (918) 890-4529
                                      don@smolen.law
                                      laura@smolen.law
                                      larry@smolen.law
                                      dustin@smolen.law

                                      Attorneys for Plaintiff




                                    Page 10 of 10
